Citation Nr: 1409377	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa, 

In January 2009, the Veteran appeared at a hearing before a local hearing officer at the RO.  

In an August 2012 decision, the Board denied service connection for hearing loss disability and tinnitus.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2013, the parties at that time, which included a private attorney who is no longer representing the Veteran, filed a Joint Motion for Remand (JMR) requesting that the August 2012 Board decision be vacated and that the matter be remanded for actions consistent with the JMR.  Later that month, the Court granted the JMR and remanded this matter for actions consistent with the JMR.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  The Veteran has current bilateral hearing loss disability for VA disability compensation purposes. 

3.  The current bilateral hearing loss disability is related to the in-service loud noise exposure.

4.  The Veteran currently has tinnitus. 

5.  The current tinnitus is related to the in-service loud noise exposure.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice  requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service  connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated  through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issues of service connection for bilateral hearing loss and tinnitus, further assistance is not required to substantiate that element of the claims. 

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the  existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of  active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.  Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462(2007) (concerning  rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran seeks service connection for hearing loss and tinnitus, which he maintains results from noise from helicopter engines and transmissions, while serving as a helicopter mechanic during service, as well as from heavy weapons use during service. 

The Veteran's DD-214 reveals that his military occupational specialty during service was a CH 47 helicopter repairman (MOS 67U20).  As such, the Board presumes that the Veteran sustained acoustic trauma in service as a result of serving as a CH 47 helicopter repairman. 

A review of the Veteran's service treatment records reveal that at the time of his May 1965 service entrance examination, the Veteran had decibel level readings (converted) of 10, 5, 0, 0, and 0 in the right ear and 10, 0, 5, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of an October 1965 examination, the Veteran was noted to have decibel level readings (converted) of 10, 10, 0, 5, and 5 in the right ear and 15, 10, 5, 10, and 15 in the left ear at 500, 1000, 2000, 3000, and 400 Hertz.  

At the time of his May 1967 service separation examination, the Veteran had decibel level readings (converted) of 15, 10, 10, -, and 5 in the right ear and 15, 10, 10, -, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Normal findings were reported for the ears and the Veteran checked the "no" boxes when asked if he had or was having ear, nose, or throat trouble, or hearing loss.  

In April 2008, the Veteran requested service connection for hearing loss and tinnitus. 

In conjunction with his claim, the Veteran was afforded a VA examination in May 2008.  At the time of the examination, the Veteran reported having been exposed to the firing range noise, machine guns, and grenade launchers.  He also reported that he had been a helicopter mechanic.  The Veteran indicated that no hearing protection devices had been worn or issued while he was in service.  The Veteran reported that he had been in sales subsequent to service and that he had not been exposed to any recreational or occupational noise.  The Veteran described his tinnitus onset as being soon after service.  

Audiological evaluation performed at that time revealed decibel level readings of 15, 5, 10, 35, and 55 in the right ear and 15, 10, 15, 50, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in both the left and right ear.  The examiner indicated that the Veteran had normal to moderate sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

In a September 2008 addendum report, the examiner indicated that the Veteran's hearing loss and tinnitus were not likely related to military service.  In support of the opinion the examiner reported that the service treatment records indicated no hearing loss while on active duty.  He further observed that there were no claims of tinnitus on active duty.  The examiner further stated that additional records indicated that the Veteran was involved with courses of study where excessive noise could be expected.  These courses included maintenance course work at Iowa State and aviation mechanics at Spartan School of Aeronautics.  He further indicated that a May 2008 private audiogram indicated an inner ear infection or possible Eustachian tube dysfunction.  

In a December 2008 statement, J.F. reported the noise exposure that the Veteran had been exposed to during his period of service.  He indicated that the only ear protection that anyone was given was used cigarette butts, which they used as ear plugs.  He stated that the noises emitted were screaming deafening sounds that hurt the ears.  

In a January 2009 letter, the Veteran's spouse indicated that she was married to the Veteran while he was stationed at Ft. Benning, GA.  She stated that he was working as a helicopter mechanic prior to going to Vietnam.  She stated that she had met the Veteran three years earlier and that he had had no physical faults other than poor eyesight at that time.  She noted that subsequent to service the Veteran was a student at a trade school.  She observed that Veteran reported having dull hearing loss and background noise that would come and go.  She noted that the background noise became constant about 12 years ago. 

Private treatment records associated with the claims folder reveal that the Veteran was seen with complaints of head and ear fullness in May 2004.  The examiner reported that the Veteran had a history of noise exposure while in the military.  He noted that a the review of systems questionnaire in the chart included ringing in the ears.   Diagnoses rendered at that time included history of Eustachian tube dysfunction with barotrauma during air travel and bilateral high frequency sensorineural hearing loss.  

In a February 2008 private treatment record, the Veteran was again noted to have right sensorineural hearing loss and left mixed hearing loss.  

At his January 2009 hearing, the Veteran indicated that while in service he logged 60 hours of flying time with the rest of the time being spent performing maintenance on the aircraft.  He performed this for seven months on a daily basis while in Vietnam.  The Veteran stated that he was not given any ear protection and that he never had any relief from the noise.  He indicated that the noise was constant.  The Veteran testified that the noise exposure was pretty intense.  He indicated that he would experience ringing in his ears at times while in service and then it would go away.  He stated that they all raised their voices in the maintenance shop.  The Veteran reported receiving treatment for his hearing problems a few years after separating from the service.  The Veteran indicated that he worked for a wholesale company for 34 years and that he had not had much noise exposure during that time period.  

In his February 2010 substantive appeal, the Veteran indicated that his service treatment records did not show treatment for tinnitus because there was no treatment for tinnitus.  

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as a helicopter mechanic. 

Although the VA examiner, an audiologist, found that it was not likely that the Veteran's hearing loss was related to his period of service, he did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation, this fails to account for the demonstrated functional impairment reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  In addition, the examiner did not address the Veteran's assertions that he had had hearing loss in service and ever since service.  As such, the Board finds the opinion of limited or no probative value.

Given the Veteran's current hearing loss; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.

The Board also finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran denied "ear troubles" at separation, the Board finds this so be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the VA examiner's September 2008 opinion that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  The examiner based part of his conclusion on the lack of findings of tinnitus in service and did not address the noise he experienced as a helicopter mechanic in service.  As such, the Board finds the examiner's opinion to be of limited probative value.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


